Title: Contemporary Translation: From Josef de Jaudenes and Josef Ignacio de Viar, 30 November 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Sir
New York November 30th. 1793

Corroborating the good disposition of our Governors in Louissiana and Saint Augustine towards preserving peace with the United States and the indians of the Frontiers, As we have repeatedly Manifested to you on former Occasions—we have now the honor of transmitting to you a Copy of a letter written to us by the latter Governor, and of the document which it enclosed As also a Copy of an extract of a letter which we have received from the former. We request you to Acquaint the president of the United States with their Contents, that he may be thoroughly Convinced of the Facts that in many occasions we have Suggested, And that he may renew his wise dispositions for the Object so desireable of preserving the good harmony And Friendship which happily exists between the two Nations. We hope it may be so, mean while we have the honor to Subscribe ourselves with the greatest respect Sir Your most Obedient And Affectionate Servants

Josef de Jaudenes Josef Ignacio de Viar

